Citation Nr: 0909988	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
conversion reaction.

2.  Entitlement to a compensable rating for parotiditis.

3.  Entitlement to service connection for bilateral cavus 
foot.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to October 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

The issues of entitlement service connection for COPD and 
asbestosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's conversion reaction most nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

2.  The Veteran's chronic parotiditis manifests intermittent 
swelling of the parotid glands and tenderness; there is no 
disfigurement or impairment to mastication and no benign 
neoplasms; the disability has not resulted in loss of teeth 
and does not require continuous medication.

3.  Bilateral cavus foot is not etiologically related to 
active duty service.

4.  COPD, was not present in service or until years 
thereafter, and is not etiologically related to service.  

5.  Asbestosis was not present in service or until years 
thereafter, and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
conversion reaction are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a compensable schedular rating for 
parotiditis are not met.  U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.114, 4.118, 4.119, 4.150, Diagnostic Codes 7200, 7800, 
7903, 7913, 9913 (2008).

3.  Bilateral cavus foot was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.

4.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2005, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection and increased ratings.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran was provided a letter that included proper notice 
under Vazquez-Flores in May 2008.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claims.  Mayfield v. Nicholson, 449 F. 3d 1327 (Fed. Cir. 
2007).  The claims were readjudicated in the June 2008 SSOC.  
Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, available records from 
various federal agencies, and private medical records.  
Additionally, the Veteran was provided proper VA examinations 
in response to his claims for increased ratings. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claim 
for service connection for bilateral cavus foot, but the 
Veteran has not reported a continuity of symptomatology 
between his claimed disability and service, and there is no 
other competent evidence that cavus foot may be related to 
service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claims

I.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Conversion Reaction

Legal Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2008).

A rating of 30 percent is warranted if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9400 (2008).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Factual Background

Entitlement to service connection for conversion reaction was 
granted in a May 1954 rating decision.  An initial 
noncompensable rating was assigned, effective October 17, 
1952, to April 7, 1954, with a 10 percent rating thereafter.  

The Veteran was provided a VA examination to determine the 
severity of his conversion reaction in October 2003.  He 
reported having no treatment for his condition during the 
past 40 years other than taking chlordiazepoxide.  He 
complained of constant nervousness that had worsened over 
recent years, and irritability that had markedly worsened.  

The Veteran stated that he worried about his wife, his health 
and his stomach.  He experienced stomach cramping every two 
weeks or so as well as significant distress once a month.  
The Veteran reported that he retired from Bethlehem Steel in 
1986 after working for 17 years.  Since that time, he had 
engaged in several part-time jobs including his current work 
as a security guard in a nursing home.  

The Veteran had a restricted affect, was mildly irritable, 
and exhibited periods of physical shaking.  He was adequately 
groomed and had no impairment of thought processes or 
communication.  Delusions, hallucinations, and inappropriate 
behavior were denied.  There was no present suicidal 
ideation, but the Veteran reported thinking of suicide two or 
three times in the past.  There was no homicidal ideation and 
the Veteran was able to maintain personal hygiene and perform 
the basic activities of living.  

He reported having sleep impairment, significant anxiety, and 
significant difficulty with memory.  His impulse control was 
mildly impaired as evidenced by angry outbursts and symptoms 
of depressed mood.  The diagnoses were undifferentiated 
somatoform disorder and generalized anxiety disorder.  The 
examiner noted that while the Veteran was service-connected 
for conversion reaction, the current DSM-IV nomenclature 
translated to a diagnosis of undifferentiated somatoform 
disorder as his high levels of anxiety affected his physical 
condition and GI system.  The Veteran also met the criteria 
for a generalized anxiety disorder as he exhibited symptoms 
such as shaking, tension, and impaired sleep.  

In January 2007, following a motor vehicle accident, the 
Veteran was provided a psychiatric evaluation at the Richmond 
VA Medical Center (VAMC).  The Veteran was amnesic about his 
accident and was angry and upset about having to leave his 
home.  He had nothing to do but watch television all day and 
endorsed occasional depression along with flashbacks to 
Korea.  His behavior was cooperative, but he was initially 
confrontational with his daughter.  His thought processes 
were linear and goal directed and there was no abnormality to 
thought content.  No suicidal ideation was endorsed and his 
insight and judgment were limited.  The Veteran was noted to 
have sharp recall of recent and long-term events.

Six months later, in July 2007, the Veteran was seen by a 
social worker for a collateral visit following a family 
disruption.  The Veteran's daughter stated that his condition 
had deteriorated with incidents of disorientation and 
difficulty controlling his bowels.  

The Veteran's most recent VA psychiatric examination was 
conducted in December 2007.  The Veteran reported being 
involved in a car accident in September 2006 and since that 
time had allowed his driver's license to expire.  He and his 
wife lived with their daughter until September 2007 when he 
spent the majority of his time watching television and 
learning how to walk with the aid of a walker.  Since 
September 2007, he had and his wife have lived in an 
apartment, and the Veteran's time was spent watching 
television, going for walks, and cooking meals.  He attended 
VFW meetings once a month.  His sleep varied from two to 
eight hours a night, and he reported having periodic angry 
outbursts.  

Mental status examination showed no impairment of thought 
processes or communication, and there was no evidence of 
delusions or hallucinations.  No inappropriate behavior was 
noted during the interview, and the Veteran denied suicidal 
and homicidal ideations.  His personal hygiene was fair, and 
he was oriented.  Memory appeared to be moderately impaired, 
but no ritualistic or obsessive behavior was observed.  
Speech was coherent and the Veteran's mood was euthymic with 
congruent affect.  The Veteran's wife stated that he was 
depressed and anxious and frequently talked of his time in 
Korea.  

The diagnoses were nonspecified anxiety disorder and 
undifferentiated somatoform disorder.  A GAF score of 45 was 
assigned.  The examiner concluded that the Veteran had 
experienced minimal significant change with regard to 
conversion reaction (i.e. his undifferentiated somatoform 
disorder) and primarily reported symptoms of post traumatic 
stress disorder (PTSD).  

In addition, he reported involvement in a motor vehicle 
accident in September 2006 that had resulted in apparent 
dysfunctioning, particularly cognitive and memory impairment.  
His service-connected conversion reaction was assessed to 
mildly to moderately impair his cognitive, behavioral, and 
social functioning.  

Analysis

The Veteran's conversion reaction was described by the 
December 2007 VA examiner as causing mild to moderate 
impairment to cognitive, behavioral, and social functioning.  
The Veteran has consistently reported symptoms such as 
anxiety, irritability, and depression, and both the October 
2003 and December 2007 VA examiners noted impaired impulse 
control manifested by angry outbursts.  Therefore, the Board 
finds that the Veteran's conversion reaction manifests 
symptomatology most consistent with a 30 percent evaluation. 

The Board has also considered entitlement to an evaluation in 
excess of 30 percent.  While the Veteran has exhibited some 
of the criteria associated with an increased rating of 50 
percent, the Board finds that these symptoms are associated 
with the Veteran's nonservice-connected medical conditions.  
In this regard, the Board notes that the December 2007 VA 
examiner assigned the Veteran a GAF score of 45, consistent 
with serious symptoms and serious impairment in social and 
occupational functioning, however, the examiner also noted 
that the Veteran had primarily reported symptoms consistent 
with an anxiety disorder and PTSD with additional cognitive 
impairment due to a September 2006 motor vehicle accident.  
The examiner also noted that the Veteran's service-connected 
conversion reaction had manifested only minimal changes from 
the findings recorded at the October 2003 VA examination and 
currently caused only mild to moderate impairment.  

In addition, the Veteran has reported that he is employed 
part-time as a security guard at a nursing home, and there is 
no evidence that his service-connected conversion reaction 
has resulted in reduced reliability and productivity.  He has 
consistently been able to perform the activities of basic 
living, and has not manifested any impairment to his thought 
processes, judgment, speech, or memory due to his service-
connected conversion reaction. 

Based on the foregoing, the Board concludes that a 30 percent 
rating is warranted for the Veteran's conversion reaction, 
and the preponderance of the evidence is against a rating in 
excess of 30 percent.  38 U.S.C.A §  5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-57 (1990).

III.  Parotiditis

Legal Criteria

The Veteran's chronic parotiditis is rated by analogy to 
Diagnostic Code 7200 which provides that injuries of the 
mouth are rated based on disfigurement and impairment in the 
function of mastication.  38 C.F.R. § 4.114, Diagnostic Code 
7200 (2008).  

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck.  See 38 C.F.R. § 4.118 (2008).  A 10 percent 
evaluation is assigned when one characteristic of 
disfigurement is present.  Note 1 of Diagnostic Code 7800 
states that the eight characteristics of disfigurement for 
purposes of evaluation are: scar five or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Under Code 9913, a noncompensable rating is assigned for loss 
of teeth, due to loss of substance of the body of the maxilla 
or mandible without loss of continuity where the loss of 
masticatory surface can be restored by suitable prosthesis.  
A 10 percent rating is assigned where the loss of masticatory 
surface cannot be restored by suitable prosthesis with all 
upper and lower teeth on one side missing.  In the 
alternative, a 10 percent rating is assigned when all upper 
anterior teeth are missing or all lower anterior teeth are 
missing.  A 20 percent rating is provided when the lost 
masticatory surface cannot be restored by suitable prosthesis 
and either all upper and lower anterior teeth are missing or 
all upper and lower posterior teeth are missing.  A 30 
percent rating is assigned when there is loss of all upper 
teeth or loss of all lower teeth.  The maximum rating of 40 
percent is provided when there is loss of all teeth.  38 
C.F.R. § 4.150, Code 9913 (2008).

The Veteran's chronic parotiditis also involves swelling of 
the parotid glands, therefore the Diagnostic Codes pertaining 
to endocrine dysfunction are potentially applicable to the 
Veteran's claim. 

Diagnostic Code 7915 instructs that benign neoplasms are 
rated as residuals of endocrine dysfunction.  Under 
Diagnostic Code 7900 for rating hyperthyroidism, a disability 
rating of 10 percent is warranted when there is evidence of 
intermittent tachycardia, and tremor, or; when continuous 
medication required for control.  A 30 percent rating is 
warranted for tachycardia, tremor, and increased pulse or 
blood pressure.

Diagnostic Code 7903 provides for a 10 percent rating for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Analysis

In response to his claim for an increased rating, the Veteran 
was provided a VA examination in October 2003.  The Veteran 
reported that he experienced attacks of swelling and 
tenderness in the parotid glands five to six times a year.  
He treated his symptoms with Tylenol and remained at home 
from work for two days.  He reported having occasional 
fatigability and frontal headaches, as well as vision 
problems, a history of cardiovascular problems, and no 
gastrointestinal symptoms.  Physical examination showed 
mildly enlarged parotids and tender glands.  The Veteran was 
edentulous.  The neck, eyes, and ears, were normal.  The 
examiner diagnosed chronic parotiditis, currently in 
remission.  

The Veteran's most recent VA examination was conducted in 
December 2007.  He reported continuing episodes of swelling 
in the parotid glands, mostly on the right side.  He denied 
experiencing pain, and stated that he was unable to eat 
lemons when his glands were swollen.  His symptoms occurred 
one to two times a month and lasted two to three days up to a 
week.  He had not been evaluated by an ears, nose, and throat 
physician, and reported that his episodes resolved 
spontaneously without treatment.  He had no history of 
neoplasms, and no surgery.  

Examination showed that the Veteran was normocephalic with a 
normal oropharynx except for being edentulous.  No mass or 
lesions were noted.  The parotid glands were not enlarged, 
and there was no tenderness.  The diagnosis was chronic 
parotiditis with no effect on the Veteran's daily activities.  
Review of the Veteran's records showed no treatment or 
complaint related to parotid gland swelling.  

While the Veteran has reported experiencing swelling and 
tenderness of the parotid glands occurring up to twice a 
month, there is no evidence establishing that his disability 
has manifested any disfigurement or impairment to 
mastication.  38 C.F.R. § 4.114, Diagnostic Code 7200 (2008).  
Furthermore, the December 2007 VA examiner found that the 
Veteran's disability had no effect on his daily activities. 

In addition, while the Veteran has been noted to have lost 
all his natural teeth, there is no evidence that his 
parotiditis has resulted in his being edentulous.  Therefore, 
an increased rating is not warranted under Diagnostic Code 
9913 pertaining to loss of teeth.  

As noted above, due to the glandular involvement of the 
Veteran's disability, the 
Diagnostic Codes pertaining to endocrine dysfunction are 
potentially applicable to the Veteran's claim. 

During his December 2007 VA examination, the Veteran denied a 
history of neoplasms, and he has consistently denied 
undergoing any medical treatment for parotiditis.  
Furthermore, the Veteran reported during his October 2003 VA 
examination that he treated his condition with rest and 
occasionally used over the counter medication such as 
Tylenol.  In addition, the October 2003 VA examiner found 
that the Veteran's parotiditis was currently in remission.

As his disability does not most nearly approximate endocrine 
dysfunction and has not been manifested by neoplasms or has 
not required continuous medication, the Board finds that a 
compensable rating is not warranted under Diagnostic Codes 
7900, 7903, or 7915.  

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for the Veteran's 
parotiditis, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable because the 
preponderance of the evidence is against the claim.

IV.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's conversion reaction is 
manifested by symptoms such as mild to moderate occupational 
and social impairment as well as depression and irritability.  
In addition, his parotiditis manifests swelling and 
tenderness of the parotid glands.  These manifestations of 
the service-connected disabilities are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.


Service Connection Claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Cavus Foot

The Veteran contends that service connection is warranted for 
his cavus condition of the both feet.  While service 
treatment records show several instances of complaints of 
sore and painful feet and a finding of bilateral hammertoes 
in June 1951, there are no findings or diagnoses of cavus 
feet or raised arches.  The examination for separation in 
October 1952 documents calluses on the left foot, but no 
other foot abnormalities.

The post-service medical evidence of record establishes that 
the Veteran was initially found to have cavus foot type in 
May 1999 when he sought treatment at the VAMC for pain in his 
midfoot when walking.  The Veteran was not interested in 
surgical correction of his foot disability and was issued 
extra-depth shoes for additional arch support.  

The record clearly shows a current diagnosis of cavus feet.  
While the service treatment records do not document findings 
of cavus feet, the record shows treatment for foot complaints 
attributed to foot disabilities other than cavus.  

The Veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that a foot condition began during service, but 
that he did not seek treatment for this disability until May 
1999, more than 45 years after his discharge from active duty 
service in October 1952.  He has not reported ongoing 
symptomatology in the interim.

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and active 
duty service, including the foot conditions identified in 
service.  The only opinion linking the current disabilities 
to service is that of the Veteran.  As a lay person, he is 
competent to observe that his arches are or were abnormally 
elevated, but he has not reported elevated arches in service 
or continuing since.  As a lay person, he is not competent to 
provide an opinion concerning medical causation, and would 
not be competent to say that the cavus foot is related to the 
in-service disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 45 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's cavus foot condition is related to his active duty 
service.  The Board therefore concludes that the evidence is 
against a nexus between the Veteran's claimed disability and 
his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).





							(CONTINUED ON NEXT PAGE)
ORDER

An increased, 30 percent, rating for conversion reaction is 
granted.

Entitlement to an increased (compensable) rating for 
parotiditis is denied.

Entitlement to service connection for bilateral cavus foot is 
denied.


REMAND

The Veteran contends that he incurred COPD and asbestosis as 
a result of exposure to working in a boiler room during 
active duty.  Service records are negative for evidence of a 
chronic lung disability or evidence that the Veteran was 
exposed to asbestos.  Chest X-rays during active service show 
consistently normal pulmonary findings.  The examination 
report for separation in October 1952 showed normal lungs and 
a normal chest X-ray.  

The post-service medical evidence of record establishes that 
the Veteran was diagnosed as having probable asbestosis and 
interstitial fibrosis following a private medical examination 
in May 1989.  The Veteran reported no known exposure to 
asbestos during military service, but stated that he smoked 
one pack per day of cigarettes.  

His post-service occupational history included working as a 
laborer, sweeping and removing debris containing asbestos, 
and working on a wharf with continuous exposure to slag dust.  
He also reported post-service occupational exposure to 
asbestos due to his work around insulated heater furnaces, 
insulated steam pipes, and driving a dump truck.  Chest X-ray 
demonstrated interstitial fibrosis and a pulmonary function 
test (PFT) indicated a mild restrictive ventilatory defect 
with air trapping and reduced diffusion capacity.  

The Veteran was provided a VA examination in July 1990 and 
was diagnosed as having mild COPD, a history of heavy smoking 
and occasional exposure to asbestos from his work at 
Bethlehem Steel.  X-rays showed interstitial prominence and 
apical pleural thickening.  

Records of treatment at the VAMC show that the Veteran was 
provided a pulmonary consultation in April 2002.  He reported 
a history of heavy smoking and was strongly suspected of 
having COPD of questionable severity.  In April 2003, his 
symptoms were noted to be possibly consistent with 
asbestosis.  

A VA respiratory examination was provided in July 2003.  The 
Veteran reported that he was currently receiving compensation 
for asbestosis as part of a settlement with his former 
employer, Bethlehem Steel, resulting from occupational 
asbestos exposure. 

The Veteran also stated that he was exposed to asbestos 
during service when he cleaned around boilers and saw "white 
stuff" coming up off the floor.  He reported being short of 
breath in service, but did not seek treatment as he thought 
it was due to his smoking four packs of cigarettes per day at 
that time.  Based on the results of a chest X-ray, the VA 
examiner diagnosed fine reticular nodular interstitial lung 
disease of both lungs and no pleural plaques.  There was no 
indication of asbestosis.

A September 2004 private chest CT showed two lesions 
superimposed upon the Veteran's chronic lung disease with 
some concern for malignancy.  In May 2005, the Veteran 
underwent a right lower lobe wedge resection to remove the 
right pulmonary nodules.  

In March 2008, VA received a letter and duplicate medical 
records from an attorney noting that the Veteran was exposed 
to asbestos during his employment at Bethlehem Steel from 
1952 to 1986 and was diagnosed as having interstitial 
fibrosis as a result of asbestos exposure and cigarette 
smoking. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Given the Veteran's reports of shortness of breath beginning 
in service, and asbestos exposure in service, and examination 
is needed as to the likely etiology of the current pulmonary 
disease.

The appeal is REMANDED for the following:

1.  The Veteran should be afforded a 
pulmonary examination to determine 
whether any current pulmonary disease had 
its onset in service or is related to in-
service asbestos exposure.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether any 
current pulmonary disease, at least as 
likely as not (50 percent probability or 
more) had its onset in service or is, in 
whole or part, the result of in-service 
asbestos exposure, or any other in-
service disease or injury.  The examiner 
should provide a rationale for these 
opinions.  

2.  If the claim is not fully granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


